Appellant was convicted of holding himself out as a Certified Public Accountant contrary to the Act of the Legislature of this State as set out in Vernon's Complete Texas Statutes of 1920, embraced in the several sections designated as Articles 999, "r" to "v".
It was shown that the appellant had not been accorded a certificate as a "Certified Public Accountant" under the terms of the statute of this State but that he was holding himself out as a Certified Public Accountant by reason of having a certificate from the "National Association of Certified Accountants, Incorporated, Washington, D.C."
There is no material difference between the principles controlling the appellant's case and those in the case of Henry v. State, No. 7028, which is this day affirmed. Upon the authority of this case, the judgment of the trial court is affirmed.
Affirmed.
                          ON REHEARING.                         April 16, 1924.